EXHIBIT 10.47
 
PROMISSORY NOTE – UNSECURED


AMOUNT: $125,000
DATE OF ISSUANCE: March 30, 2010
INTEREST RATE: 5%
MATURITY DATE: May 30, 2010

NOTE NUMBER: 1


FOR VALUE RECEIVED, Power Efficiency Corporation (the “Borrower”), hereby
promises to pay the order of Steven Z. Strasser (the “Lender”) at 3960 Howard
Hughes Parkway, Suite 460, Las Vegas, NV 89169, the principal sum of One Hundred
Twenty Five Thousand Dollars ($125,000) plus accumulated interest, no later than
May 30, 2010.


THIS PROMISSORY NOTE is not secured.


THE BORROWER MAY, at any time, without notice, bonus or penalty, prepay or cause
to be prepaid the whole or any part of the principal amount and accumulated
interest remaining unpaid hereunder.


THE PROMISSORY NOTE shall be governed by the laws of the State of Nevada, which
laws shall be applicable to the interpretation, construction and enforcement
hereof. The Borrower and the Lender each submit to the non-exclusive
jurisdiction of the courts of the State of Nevada and the United States courts
located in the State of Nevada in relation to any claim or dispute that may
arise with respect to this Promissory Note.


IN THE EVENT of the bankruptcy or insolvency of the Borrower, or upon the filing
of a petition in bankruptcy against the Borrower, or upon the making of a
proposal in bankruptcy by the Borrower, the principal and interest under this
Promissory Note remaining unpaid shall, at the option of the Lender, immediately
become due and payable.


THE UNDERSIGNED may, at any time, without notice, bonus or penalty, prepay or
cause to be prepaid the whole or any part of the principal amount remaining
unpaid hereunder.


DATED this 30th day of March, 2010.


 
 
 
Lender
 
Borrower
Steven Z. Strasser
 
Power Efficiency Corporation
   
John Lackland, CFO

 
 
 
 

--------------------------------------------------------------------------------

 